DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/03/2021 Non-Final Office Action, claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, and 21-35 were pending. Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, 21, 22, 25, 26, 29, 30, and 33-35 were rejected. Claims 23, 24, 27, 29, 31, and 32 were objected to.
In the Applicant’s 10/27/2021 Reply, no claims were amended. 
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. US10548835B2 and US10646430B2 is approved.
Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, and 21-35 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 11/03/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, 21, 22, 25, 26, 29, 30, and 33-35 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US10548835B2 (issued 02/04/2020).
	Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, 21, 22, 25, 26, 29, 30, and 33-35 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US10646430B2 (issued 05/12/2020).
	The Terminal Disclaimer obviates this rejection which is hereby withdrawn.
	Claims 23, 24, 27, 29, 31, and 32 were objected to for dependence on a claim that is not allowable. This objection is withdrawn.

Conclusion
Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 17, 19, and 21-35 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655